Per Curiam.
The plaintiff appeals from the judgment of the trial court dismissing this case pursuant to Practice Book § 251 for the failure of the plaintiffs counsel to appear at an administrative appeals scheduling calendar. On appeal, the plaintiff also challenges the trial court’s postjudgment denial of his motion to restore the case to the docket, which motion was filed within the appeal period.
We note that at the time of the dismissal the pleadings were not yet closed in this case. It was not a case “appearing on an assignment list for final adjudication,” and, therefore, it should not have been dismissed without a hearing on the matter, as required by Practice Book § 251. Since a review of the record indicates that no hearing was held prior to dismissal of the case, the trial court’s judgment of dismissal cannot stand.
The judgment of dismissal is reversed and the case is remanded with instructions to restore the case to the docket.